  Case 14-44065         Doc 32     Filed 02/05/19 Entered 02/05/19 09:31:22              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-44065
         MARTY NOEL MILLER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/10/2014.

         2) The plan was confirmed on 04/01/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/30/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,725.00.

         10) Amount of unsecured claims discharged without payment: $12,203.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-44065        Doc 32      Filed 02/05/19 Entered 02/05/19 09:31:22                      Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $25,120.97
       Less amount refunded to debtor                           $842.77

NET RECEIPTS:                                                                                   $24,278.20


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $980.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,070.06
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,050.06

Attorney fees paid and disclosed by debtor:                $3,020.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ATLAS ACQUISITIONS LLC          Unsecured      3,000.00         930.00           930.00        930.00        0.00
ATLAS ACQUISITIONS LLC          Unsecured      3,837.00       1,710.00         1,710.00      1,710.00        0.00
Bby/Cbna                        Unsecured         440.00           NA               NA            0.00       0.00
BILL ME LATER                   Unsecured         832.00           NA               NA            0.00       0.00
CACH                            Unsecured      3,469.00       3,713.76         3,713.76      3,713.76        0.00
CAPITAL ONE NA                  Unsecured         918.00      1,035.40         1,035.40      1,035.40        0.00
CASTLE PAYDAY                   Priority          500.00           NA               NA            0.00       0.00
CHASE CC                        Unsecured      1,083.00            NA               NA            0.00       0.00
CHASE CC                        Unsecured      1,044.00            NA               NA            0.00       0.00
CITIBANK SD NA                  Unsecured      1,933.00       2,099.96         2,099.96      2,099.96        0.00
COMENITY CAPITAL                Unsecured      1,261.00            NA               NA            0.00       0.00
COMENITY CAPITAL BANK           Unsecured            NA         832.21           832.21        832.21        0.00
Delbert Services/Consu          Unsecured         737.00           NA               NA            0.00       0.00
DELL FINANCIAL SERVICES LLC     Unsecured      3,837.00       4,215.37         4,215.37      4,215.37        0.00
FIA CARD/BOA/MBNA AMERICA       Unsecured      1,618.00       1,989.76         1,989.76      1,989.76        0.00
FIRST NATIONAL CREDIT CARD      Unsecured         699.00           NA               NA            0.00       0.00
MERRICK BANK                    Unsecured      1,455.00       1,135.21         1,135.21      1,135.21        0.00
MIDLAND FUNDING LLC             Unsecured         603.00        769.47           769.47        769.47        0.00
MONTGOMERY WARD                 Unsecured         257.00        342.83           342.83        342.83        0.00
PERSONAL FINANCE CO LLC         Unsecured      3,775.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         698.00        618.59           618.59        618.59        0.00
PRA RECEIVABLES MGMT            Unsecured         709.00        787.19           787.19        787.19        0.00
QUANTUM3 GROUP LLC              Unsecured         133.00      1,421.43         1,421.43      1,421.43        0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured         136.00        171.09           171.09        171.09        0.00
STONEBERRY                      Unsecured         133.00           NA               NA            0.00       0.00
TARGET                          Unsecured         378.00           NA               NA            0.00       0.00
TARGET CASH NOW                 Unsecured         400.00           NA               NA            0.00       0.00
TD BANK USA                     Unsecured            NA         455.87           455.87        455.87        0.00
WALMART                         Unsecured      1,421.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-44065         Doc 32      Filed 02/05/19 Entered 02/05/19 09:31:22                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,228.14         $22,228.14              $0.00


Disbursements:

         Expenses of Administration                             $2,050.06
         Disbursements to Creditors                            $22,228.14

TOTAL DISBURSEMENTS :                                                                      $24,278.20


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
